DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  Claims 1-20 are pending and under examination.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 09/24/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
4.  Claim 9 is objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However instant claim 9 also uses periods to separate the method steps (e.g. “a.” line 3); therefore the periods should be removed and only the period at the completion of the claim should remain.  The office suggests the use of parenthesis (e.g. “(a)”).  Appropriate correction is required. 

5. Claim 20 is objected to because of the following informalities: Claim 20 needs a space between the comma and “wherein” (line 1). Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7. Claims 6, 11, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 6, 11, and 20 fail to further limit the independent claims from which each depends because the limitations do not add a positively recited structural element but rather identify structures that are no longer present and thus, no longer required.  Therefore each claim appears to be claiming the same structure as the independent claim and accordingly fails to further limit it (i.e. the peptide per se is identical). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.  Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpton et al. 2009 (Comparative genomic analyses of the human fungal pathogens Coccidioides and their relatives; Genome Research 19:1722-1731). 
	Sharpton teaches isolated proteins derived from Coccidioides, including CTS1 with at least 99% identical to SEQ ID NO: 4, and having at least one substitution relative to SEQ ID NO: 4 as evidenced by the following sequence alignment.  

    PNG
    media_image1.png
    344
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    784
    media_image2.png
    Greyscale

With regards to claim 6 it is noted that the limitation does not add a structural requirement to the independent claim because it is referring to amino acids that are no longer there.  In addition, Sharpton teach Coccidioides is capable of causing life-threatening diseases in immunocompetent mammals, including humans; is the causal agent of coccidioidomycosis or ‘‘Valley Fever’’; infects at least 150,000 people annually, 40% of whom develop a pulmonary infection; and is composed of two closely related species, Coccidioides immitis and Coccidioides posadasii, (see page 1722, Introduction). Therefore, Sharpton anticipates the claims as written. 

Claim Rejections - 35 USC § 103
11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.  Claims 1-3, 5-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpton et al. 2009 (Comparative genomic analyses of the human fungal pathogens Coccidioides and their relatives; Gen Res 19:1722-1731) in view of Durkin et al. 2008 (Diagnosis of Coccidioidomycosis with Use of the Coccidioides Antigen Enzyme Immunoassay; Clin. Infectious Diseases 47: 69-73). 
As set forth above, Sharpton teach the identification of the claimed CTS1 polypeptide, derived from the same Coccidioides, having at least 99% identity to SEQ ID NO: 4 and having at least one substitution thereby meeting limitations found in instant claims 1-3 and 18-20. Therefore the difference between the prior art and the invention is wherein the polypeptide is attached to a solid support and used in diagnostic assays for detecting coccidioidomycosis.
	However, Durkin already demonstrated that complement fixation assays, EIAs, and/or ELISAs were used to detect Coccidioides in biological samples (e.g. see page 69, citing reference 12; page 70, citing reference 18; and Methods section on page 70).  For example, Durkin describe a diagnostic assay wherein microplates (i.e. a solid support) coated with rabbit anti-Coccidioides antibodies (i.e. a component) were used to detect (i.e. via the bonding thereof) the target of interest (e.g. see page 70; meeting limitations found in instant claims 5, 7-9, and 12-17).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use the known CTS1 polypeptide derived from the known Coccidioides pathogens, as taught by Sharpton; in well-known assay platforms, in order to specifically detect Coccidioides, as demonstrated by Durkin. Thus, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Durkin had already demonstrated that the well-known assay platforms were useful for detecting coccidioidomycosis and Coccidioides.  Therefore, the combination leads to expected results because each element performs the same function as it does individually. Further, Sharpton taught that Coccidioides was capable of causing life-threatening diseases in immunocompetent mammals, including humans; and was recognized as the causal agent of coccidioidomycosis or ‘‘Valley Fever’’ infecting about 150,000 people annually, 40% of whom would then develop a pulmonary infection; and thus teaches the art recognized detecting the pathogen as desirable.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the target to detect); the substituted element (i.e. the CTS1 polypeptide from Coccidioides having 99% identity to SEQ ID NO: 4) was already known as a polypeptide characteristic of Coccidioides, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one target of interest for another target of interest, with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of .

Allowable Subject Matter
15.  Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16. No claims are allowed at this time.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 19, 2022